Citation Nr: 1826414	
Decision Date: 05/04/18    Archive Date: 05/14/18

DOCKET NO.  15-24 115	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a compensable evaluation for bilateral hearing loss.
      
2.  Entitlement to a total disability rating based on individual unemployability (TDIU).


ATTORNEY FOR THE BOARD

C. Banks, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1962 to October 1966.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Board notes that the Veteran did request a hearing on his July 2015 VA Form 9, Appeal to Board of Veterans' Appeals; however, in February 2018 he withdrew that request for a hearing by telephone.  The Board also notes that the Veteran's former representative formally filed a motion to the Board to withdraw from representation in September 2015, after certification of the case to the Board.  38 C.F.R. § 20.608(b)(2).  In a February 2018 letter primarily addressing the then-upcoming Board hearing, the Veteran was again notified of his right to representation, but he has not responded on this matter.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).


FINDINGS OF FACT

1.  The preponderance of the evidence indicates that throughout the period on appeal, the Veteran's bilateral hearing loss has not been worse than a Level I impairment.

2.  The preponderance of the evidence indicates that throughout the period on appeal, the Veteran's service-connected disability did not preclude substantially gainful employment.


CONCLUSIONS OF LAW

1.  A rating in excess of zero percent is not warranted for bilateral hearing loss.  38 U.S.C. §§ 1155, 5103, 5103A, 5107(b) (2012); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.3, 4.7, 4.85, 4.86(a), Diagnostic Code (Code) 6100 (2017).

2.  The criteria for TDIU have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.321, 3.340, 3.341, 4.16 (2017).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

As a preliminary matter, the Board has reviewed the claims file and finds that there exist no deficiencies in VA's duties to notify and assist that would be prejudicial and require corrective action prior to a final Board determination.  See 38 U.S.C. §§ 5103, 5103A; 38 C.F.R. § 3.159; Mayfield v. Nicholson, 20 Vet. App. 537 (2006) (corrective action to cure a 38 C.F.R. § 3.159(b) notice deficiency); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004) (timing of notification).

II.  Increased Evaluation of Hearing Loss

Disability evaluations are determined by the application of a schedule of ratings, which is based on average impairment of earning capacity caused by the given disability.  Separate diagnostic codes identify the various disabilities.  38 U.S.C. § 1155; 38 C.F.R. Part 4.  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The Veteran's entire history is to be considered when making a disability determination.  38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  When a question arises as to which of two ratings applies under a particular code, the higher rating is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining, including regarding degree of disability, is resolved in favor of the Veteran.  38 U.S.C. § 5107; 38 C.F.R. §§ 3.102, 4.3. 

Disability ratings for hearing loss are derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are performed.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  Hearing loss disability evaluations range from 0 to 100 percent based on organic impairment of hearing acuity, as measured by controlled speech discrimination tests in conjunction with the average hearing threshold, as measured by pure tone audiometric tests in the frequencies 1000, 2000, 3000 and 4000 cycles per second. 

The rating schedule establishes 11 auditory acuity levels designated from Level I for essentially normal hearing acuity, through Level XI for profound deafness.  VA audiometric examinations are conducted using a controlled speech discrimination test together with the results of a pure tone audiometric test.  The horizontal lines in Table VI (in 38 C.F.R. § 4.85) represent nine categories of the percentage of discrimination based on the controlled speech discrimination test.  The vertical columns in Table VI represent nine categories of decibel loss based on the pure tone audiometric test.  The numeric designation of impaired hearing (Levels I through XI) is determined for each ear by intersecting the horizontal row appropriate for the percentage of discrimination and the vertical column appropriate to the pure tone decibel loss.  The percentage evaluation is found from Table VII (in 38 C.F.R. § 4.85) by intersecting the horizontal row appropriate for the numeric designation for the ear having the better hearing acuity and the appropriate vertical column to the numeric designation level for the ear having the poorer hearing acuity.  See 38 C.F.R. § 4.85(e). 

In this case, the Veteran claims entitlement to an increased and compensable evaluation for his service-connected bilateral hearing loss, which is currently evaluated as zero percent disabling.  However, he has not stated why he feels that he is entitled to an increased evaluation.  A review of the claims file does not reveal any medical records or other competent evidence indicating that the Veteran's bilateral hearing loss is severe enough to warrant an increased evaluation.  The only evidence of record that gives any indication as the specific level of severity of the Veteran's hearing loss during the period on appeal is the report from a September 2011 VA examination.  That report shows that during a VA examination that month, the Veteran's puretone threshold average, as defined in relevant regulations, was 41 Hertz in his right ear and 42 Hertz in his left ear.  See 38 C.F.R. § 4.85(d).  His speech discrimination score was 96 percent in his right ear and 100 percent in his left ear.  The examiner indicated that the use of the speech discrimination score was appropriate for the Veteran.  Thus, Table VI in 38 C.F.R. § 4.85 is to be used in determining the appropriate Roman numeral designation for the Veteran's hearing impairment based on his puretone threshold averages and speech discrimination scores.  Then, the percentage evaluation to be assigned based thereon is found in Table VII.  See 38 C.F.R. § 4.85.  Based on these findings and the aforementioned tables, the Veteran has a Level I hearing impairment in both ears, which warrants a 0 percent (i.e., noncompensable) disability evaluation.  

During his examination, the Veteran reported that he can hear but could not make out words very well, had problems over the telephone, and often asked others to repeat themselves.  While the Board acknowledges these reported functional effects, the Board does not find that they are inconsistent with the assigned evaluation and the corresponding audiological findings.  See Martinak v. Nicholson, 21 Vet. App. 447 (2007).

The Veteran has not provided any competent evidence that his hearing loss is any worse than indicated in that September 2011 VA examination report.  Further, the Veteran has not alleged that his hearing loss has worsened since the time of that examination, nor has he asserted or indicated at all that his hearing loss is for any reason abnormal in severity, quality or effect such that extraschedular consideration would be warranted.  Because the September 2011 VA examination report indicates that the Veteran has only a Level I hearing impairment in each ear (as described in Table VI in 38 C.F.R. § 4.85), and because there is no competent evidence to the contrary in the Veteran's claims file, he is not entitled to an increased evaluation for his bilateral hearing loss.

Neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, 28 Vet. App. 366 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).  

III.  Entitlement to TDIU

TDIU is assigned when a Veteran's service-connected disabilities result in such impairment of mind or body that the average person would be precluded from following a substantially gainful occupation.  38 C.F.R. §§ 3.340, 4.15.  If there is only one service-connected disability, it must be rated at 60 percent or more; if there are two or more service-connected disabilities, at least one must be rated at 40 percent or more and the combined rating must be at least 70 percent.  38 C.F.R. § 4.16(a).  For purposes of meeting the percentage threshold for TDIU eligibility, disabilities of one or both lower extremities, including the bilateral factor; disabilities resulting from a common etiology or a single accident; or disabilities affecting a single body system are considered as one disability.  Id.

In analyzing the meaning of "substantially gainful employment," courts have concluded that "the test is whether a particular job is realistically within the physical and mental capabilities of the claimant."  Moore v. Derwinski, 1 Vet. App. 356, 359 (1991), citing Timmerman v. Weinberger, 510 F.2d 439, 442 (8th Cir. 1975).  Accordingly, a Veteran need not establish "100 percent unemployability" to prove an inability to maintain a "substantially gainful occupation"; the use of the word "substantially" suggests an intent to impart flexibility into a determination of the Veteran's overall employability.  Roberson v. Principi, 251 F.3d 1378, 1385 (Fed. Cir. 2001).

To be granted TDIU, the Veteran's service-connected disabilities, alone, must be sufficiently severe to produce unemployability.  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  In determining whether unemployability exists, consideration may be given to the Veteran's level of education, special training, and previous work experience, but not to age or to any impairment cause by nonservice-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19.  Unlike the general disability rating schedule, which is based on the average work-related impairment caused by a disability, a claim for "entitlement to TDIU is based on an individual's particular circumstances."  Rice v. Shinseki, 22 Vet. App. 447, 452 (2009).  Therefore, in adjudicating a TDIU claim, VA must take into account the individual Veteran's education, training, and work history.  Hatlestad v. Derwinski, 1 Vet. App. 164 (1991) (noting that the level of education is a factor in deciding employability); see Friscia v. Brown, 7 Vet. App. 294 (1994) (considering a veteran's experience as a pilot, training in business administration and computer programming, and history of obtaining and losing 19 jobs in the previous 18 years); Beaty v. Brown, 6 Vet. App. 532 (1994) (considering a veteran's eighth grade education and sole occupation as a farmer); Moore v. Derwinski, 1 Vet. App. 356 (1991) (considering a veteran's master's degree in education and part-time work as a tutor).

Regulations provide that if the above-mentioned percentage requirements for TDIU on a schedular basis are not met, TDIU may still be granted on an extraschedular basis in exceptional cases when the Veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disability.  38 C.F.R. §§ 3.321(b), 4.16(b).  In Bowling v. Principi, 15 Vet. App. 1, 10 (2001), however, the United States Court of Appeals for Veterans Claims (Court), citing its decision in Floyd v. Brown, 9 Vet. App. 88, 94-97 (1995), held that the Board cannot award TDIU under 38 C.F.R. § 4.16(b) in the first instance because that regulation requires that the RO first submit the claim to the Director of Compensation and Pension Services for extraschedular consideration.

In this case, the Veteran's only service-connected disability throughout the period on appeal has been bilateral hearing loss, which, as indicated above, is and has been noncompensable throughout that period.  Thus, the Veteran has not met the 38 C.F.R. § 4.16(a) schedular requirements for TDIU throughout the period on appeal.  

Notably, the Veteran has not provided any statements that explicitly and specifically indicate that he is unable to obtain or maintain gainful employment.  To the contrary, during his February 2018 phone call with a VA representative, which the Veteran initiated, he stated, in pertinent part, that he was working and making $100 per day.  While the Veteran did not provide any further details about the work that he was doing at the time, the Board finds that the fact that the Veteran was employed and reportedly earning $100 per day does not tend to support any contention of being precluded from securing and following substantially gainful employment.  Finally, the September 2011 VA examiner wrote in the report of that examination that the Veteran's word understanding was excellent in a quiet environment for both ears; that the Veteran should still be able to secure employment in a quiet setting with face-to-face contact, despite his hearing loss; and that the Veteran's hearing loss does not render him unable to perform all types of sedentary and physical types of employment.  

Overall, the preponderance of the evidence strongly supports the conclusion that the Veteran's sole service-connected disability does not render him unable to secure and follow a substantially gainful occupation, and the Veteran in fact has not clearly articulated a basis why he might be unable to do so.  Consequently, the evidence presents no basis for a 38 C.F.R. § 4.16(b) extraschedular referral, and the claim must be denied.  38 U.S.C. § 5107(b).


ORDER

Entitlement to an increased evaluation of bilateral hearing loss, which is currently 0 percent disabling, is denied.
      
Entitlement to a total disability rating based on individual unemployability (TDIU) is denied.



____________________________________________
A. C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


